UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

KIRK K. COTTLE, a/k/a Curtis
                                                                     No. 97-6171
Williams, a/k/a Kurt Cottle, a/k/a
Kurt Bullock, a/k/a K, a/k/a K Dog,
a/k/a Kool Aid,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
James C. Fox, District Judge.
(CR-93-69-F, CA-96-956-5-F)

Submitted: December 17, 1997

Decided: February 6, 1998

Before MURNAGHAN, WILKINS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.

_________________________________________________________________

COUNSEL

Kirk K. Cottle, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Kirk Cottle appeals the district court's order denying his motion to
vacate, set aside, or correct his sentence under 28 U.S.C.A. § 2255
(West 1994 & Supp. 1997). Cottle is incarcerated pursuant to his
guilty plea to one count of possessing with intent to distribute crack
cocaine, in violation of 21 U.S.C. § 841(a)(1) (1994), and one count
of carrying a firearm, in violation of 18 U.S.C.§ 924(c) (1994). In
this action, he challenges the validity of his conviction in light of the
Supreme Court's decision in Bailey v. United States, ___ U.S. ___,
116 S. Ct. 501 (1995), the court's calculation of his sentence and fail-
ure to inform him of his appeal rights, and whether he received effec-
tive assistance of counsel.

Initially, we note that Cottle's reliance on Bailey is misplaced. In
his plea agreement, Cottle explicitly admitted to carrying a firearm in
relation to a drug trafficking crime. In fact, it appears from the record
that Cottle himself insisted that the word "use" be struck from the plea
agreement and the word "carry" inserted in its place to clarify that he
carried but did not use the gun in question. As Bailey did not alter the
construction of the "carry" prong of § 924(c), that decision has no
affect on Cottle's conviction.

Cottle next contends that the district court erred by sentencing him
for trafficking in "crack" cocaine, rather than powder cocaine. This
claim is foreclosed by Cottle's voluntary waiver of his right to chal-
lenge his sentence directly or collaterally in his plea agreement. See
United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990). Moreover,
we note that the plea agreement plainly states that Cottle possessed
with intent to distribute the "crack" form of cocaine. Because any
challenge to Cottle's sentence on this basis would therefore have been
frivolous, we reject Cottle's claim that his attorney's failure to make
such a challenge constituted ineffective assistance of counsel. See
Strickland v. Washington, 466 U.S. 668, 694 (1984).

                     2
Cottle's remaining contentions relate to his appeal rights. Contrary
to Cottle's assertion, the district court bore no obligation to inform
him of his appeal rights, in light of his guilty plea. See Federal Rule
of Criminal Procedure 32(a)(2); Carey v. Leverette, 605 F.2d 745, 746
(4th Cir. 1979). In any event, Cottle was on notice as to his appeal
rights because they were prominently discussed in his plea agreement.

Cottle further maintains, however, that his attorney refused to carry
out his request that he file a direct appeal. If true, such failure would
constitute ineffective assistance of counsel under our decision in
United States v. Peak, 992 F.2d 39, 42 (4th Cir. 1993). The record
discloses conflicting evidence bearing on this issue. The Government
provided an affidavit from Cottle's attorney stating that he and Cottle
discussed the pros and cons of an appeal and that Cottle decided not
to pursue an appeal. The record also contains, however, verified state-
ments by Cottle directly contradictory to his attorney's affidavit.

Because the district court did not resolve this issue, we vacate the
court's order and remand for the limited purpose of permitting the
court to make the requisite factual findings. In all other respects, the
order of the district court is affirmed. We therefore grant a certificate
of appealability with respect to the Peak issue, but deny a certificate
of appealability as to all remaining issues. We dispense with oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED IN PART, VACATED
IN PART, AND REMANDED

                     3